 MICELLE & OLDFIELD
, INC. 357 NLRB No. 49 
505
Miceli & Oldfield, Inc. and
 Edward Ryce.  
Case 07Œ
CAŒ052862 
August 12, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS
 BECKER AND 
PEARCE On December 3, 2010, Administrative Law Judge 
Keltner W. Locke
 issued the attached bench decision and 
certification.  The Acting General Counsel filed excep-
tions and a supporting brief, the Respondent filed an an-

swering brief, and the Acting General Counsel filed a 
reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.  
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions,
2 and to adopt his recommended Order dismissing the 

complaint. 
ORDER 
The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
                                                            
1 The Acting General Counsel excepts to the judge™s credibility find-
ings. The Board™s established policy is not to overrule an administrative 

law judge™s credibility resolutions un
less the clear preponderance of all 
the relevant evidence convinces 
us that they are incorrect.  
Standard 
Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 
1951).  We have carefully examined the record and find no basis for 
reversing the findings.
 2 For the reasons stated by the judge, we find that the Respondent 
met with the Charging Party, employee Edward Ryce, in order to pre-
sent him with a previously prepar
ed disciplinary notice concerning 
Ryce™s chronic tardiness.  The Acting General Counsel nevertheless 

contends that the meeting was transf
ormed into an investigatory meet-
ing when the discussion turned to Ryce™s performance and productivity, 
and that Ryce was therefore entitled 
to have a union representative 
present under 
NLRB v. J. Weingarten, 
420 U.S. 251 (1975).  The Act-
ing General Counsel™s argument in 
support of his position is primarily 
based on Ryce™s testimony.  Based on 
the judge™s decision as a whole, 
however, it is evident th
at the judge implicitly discredited the portions 
of Ryce™s testimony that could arguably establish a 
Weingarten viola-
tion and, as stated above, we have
 found no basis for overturning the 
judge™s credibility resolutions.  Acco
rdingly, based on the implicitly 
credited testimony of the Respondent™s vice president, Peter Miceli, we 
find that any additional discussi
on between Miceli and Ryce during 
their meeting was unrelated to discipline and did not give Ryce a rea-

sonable basis for believing that he 
had a right to have a union repre-
sentative present. 
Eric Cockrell, Esq., 
for the General Counsel. 
Russell Linden, Esq., 
for the Respondent. 
BENCH DECISION AND CERTIFICATION 
STATEMENT OF THE 
CASE KELTNER 
W. LOCKE, Administrative Law Judge.  I heard this 
case on October 26, 2010, in Detroit, Michigan.  After the par-
ties rested, I heard oral argum
ent, and on October 27, 2010, 
issued a bench decision pursuant to Section 102.35(a)(10) of 
the Board™s Rules and Regulations, setting forth findings of fact 
and conclusions of law.  In 
accordance with Section 102.45 of 
the Rules and Regulations, I certify the accuracy of, and attach 
hereto as ﬁAppendix A,ﬂ the portion of the transcript containing 

this decision.
1  The conclusions of law and recommended Order are set forth below. 
CONCLUSIONS OF 
LAW 1.  The Respondent, Miceli & Ol
dfield, Inc., is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. 
2.  The Charging Party, Edwa
rd Ryce, is an individual. 
3.  The Respondent did not violate the Act in any manner al-
leged in the complaint. 
On the findings of fact and conclusions of law, and on the 
entire record in this case, I issue the following recommended
2 ORDER The complaint is dismissed. 
APPENDIX A 
BENCH DECISION 
STATEMENT OF THE 
CASE KELTNER 
W. LOCKE, Administrative Law Judge:  In this 
case, the General Counsel of 
the National Labor Relations 
Board, whom I will call the ﬁGeneral Counselﬂ or the ﬁGov-
ernment,ﬂ alleges that Miceli and Oldfield, Inc., which I will 
call the ﬁRespondent,ﬂ denied an
 employee™s request for union 
representation in violation of Sec
tion 8(a)(1) of the Act.  Based 
on the Charging Party™s own testimony, I conclude that Re-
spondent did not violate the Act.  Therefore, I recommend that 
the Complaint be dismissed. 
Procedural History 
This case began on April 16, 2010, when the Charging Party, 
Edward Ryce, filed the initial charge in this matter.  Mr. Ryce 
amended this charge on June 3, 2010. 
After an investigation, the Regional Director for Region 7 of 
the Board issued a Complaint and Notice of Hearing, which I 
                                                           
1 The bench decision appears in unc
orrected form at pp. 109 through 
117 of the transcript.  The final vers
ion, after correction of oral and 
transcriptional errors, is attached as
 Appendix A to this Certification. 
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 506 
will call the Complaint, on July 29, 2010.  Respondent filed a 
timely Answer. 
On October 26, 2010, a hearing ope
ned before me in Detroit, 
Michigan.  Both the General Counsel and the Respondent 
called witnesses, introduced exhib
its, and then rested.  Counsel 
then presented oral argument. 
Today, I am issuing this bench decision pursuant to Section 
102.35(a)(10) of the Board™s Rules and Regulations. 
Admitted Allegations 
Based on admissions in the Respondent™s Answer, I find that 
the Government has proven the allegations raised in Complaint 
paragraphs 1(a) and 1(b), 2, 3, 4, 5, 6, 7(a), 7(b) and 7(c). 
More specifically, I find that the Charging Party filed and 
served the charge and amended charge as alleged. 
Further, I find that Respondent is a corporation with an of-
fice and place of business in Taylor, Michigan, and that at all 
material times it has been e
ngaged in the nonretail sale and 
distribution of food products.  Additionally, I find that Re-
spondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6) and (7) of the Act, and that it 
meets the Board™s standards for the exercise of jurisdiction. 
Moreover, I find that at a
ll material times, Respondent™s 
president, Peter Miceli, has be
en a supervisor of Respondent 
within the meaning of Section 2(11) of the Act and its agent 
within the meaning of Section 2(13) of the Act. 
Additionally, I find that Local 337, International Brother-
hood of Teamsters, which I will call the ﬁUnion,ﬂ is a labor 
organization within the meaning of Section 2(5) of the Act.  At 
all material times, the Union has been the designated exclusive 
bargaining representative, within 
the meaning of Section 9(a) of 
the Act, of a unit of Respondent
™s employees which is an ap-
propriate unit within the meaning of Section 9(b) of the Act.  
This unit is described as follows: 
 All full time employees employed by Respondent at its Taylor 
facility, including warehouse employees, customer service as-
sociates without a commercial driver™s license, and customer 
service associates with commercial driver™s licenses, exclud-
ing confidential employees, guards and supervisors as defined 
by the Act. 
 The Charging Party, Edward Ryce, is an employee of Re-
spondent and a member of this bargaining unit.  At all times 
material to this case, Mr. Ryce
 worked in Respondent™s ware-
house. The Alleged Violation 
The Charging Party works a shift which begins in the late 
evening and ends the following morning.  During the shift 
which began May 27, 2010, Mr. Ryce received his paycheck, 
attached to which was a note te
lling him to see Respondent™s 
president, Peter Miceli.  According to Mr. Ryce, he saw Mr. 
Miceli in the break room and asked whether the meeting in-
volved disciplinary action, in wh
ich case Mr. Ryce wished to 
have a Union representative present.  Mr. Ryce testified that 
Mr. Miceli replied that the mee
ting did not concern discipline. 
The meeting itself took place in Mr. Miceli™s office a few 
minutes later.  Mr. Miceli 
showed Mr. Ryce a memorandum 
which stated as follows: 
 Date: 5.24.10 
 To: Eddie Ryce 
 From: Pete Miceli 
 RE: Written WarningŠTardiness 
 Our records indicate that the frequency and severity of your 
tardiness is unacceptable and is disruptive to the order and ef-
ficiency of the warehouse oper
ations.  Out of approximately 
93 working days in 2010 you have been tardy approximately 
89 times.  The rate of tardiness is approximately 95%.  The 
amount of minutes tardy is averaging 124 minutes per month.  
We can no longer tolerate your excessive tardiness for any 
reason.  As of 5.18.10 you ha
ve been tardy a total of 425 
minutes which equates to approx
imately 7.5 hours.  You have 
been cautioned by management regarding your tardiness. 
 Our records indicate that you signed for a copy of the Com-
pany rules and regulations. 
 For convenience purposes the rules and regulations are also 
contained in the back of the collective bargaining agreement. 
 Effective immediately you are being provided this Written 

Warning under the terms of the No Fault Absence Control 
program for acquiring two incidents of tardiness on May 17, 

2010 and May 18, 2010.  If you ac
quire another incident, you 
will be subject to a one (1) day suspension. 
 Furthermore the company rules 
and regulations make it is ﬁa 
condition of employment that employees report all absences 
and late arrivals @734.946.4
500.  Furthermore, Employees 
must report absences and late 
arrivals as soon as possible.  
Such reports must be made two (2) hours or more prior to the 
scheduled starting time.  The call-in line is available 24 hours 
per day seven days per week and 365 days per year.ﬂ 
 Although the memorandum was dated May 24, 2010, Mr. 
Ryce did not see it or know about it until the May 28, 2010 
meeting.  However, Mr. Mice
li did not provide the Charging 
Party with a copy of the memo during that meeting.  During his 
testimony, Mr. Ryce gave 
the following explanation: 
 Well, the thing was, uh, I eventually told him, you know . . . 
you™re disciplining me and . . . I don™t have no representation 
here so we™ve got to stop right now . . . and then basically . . . 
we stopped. 
 Mr. Ryce further testified that he and Mr. Miceli then had a 
meeting on June 3, 2010 and Mr. Mi
celi gave him a copy of the 
May 24, 2010 memorandum at that time.  Two Union repre-
sentatives were present at this meeting. 
Analysis 
For two reasons, I conclude th
at Respondent did not violate 
the Act.  First, the evidence does not establish that the May 28, 
2010 meeting was a disciplinary interview at which the Charg-
ing Party had a right to Union representation.  Second, even 
assuming that Mr. Ryce was entitled to such representation, 
when he requested that the m
eeting stop, Mr. Miceli did stop 
the meeting, and did not resume it until a Union representative, 
in fact, two Union representatives, were present. 
 MICELLE & OLDFIELD
, INC. 507
In NLRB v. J. Weingarten, 
420 U.S. 251 (1975), the United 
States Supreme Court upheld the Board™s ruling that a bargain-
ing unit employee has a right to union representation, on re-
quest, during an investigatory interview that the employee rea-
sonably believed would result in 
disciplinary action.  Stated 
another way, the Court affirmed the Board™s ruling that an em-
ployer violated the Act by de
nying a bargaining unit employ-
ee™s request for a union representative to be present during such 
an investigatory interview. 
In Baton Rouge Water Works Co.
, 246 NLRB 995, 997 
(1979), the Board held that an 
employee has no Section 7 right 
to the presence of his union representative at a meeting with his 
employer held solely for the pur
pose of informing the employee 
of, and acting upon, a previously made disciplinary decision.  
However, the Board stressed that if the employer engages in 
any conduct beyond informing the 
employee of a previously-
made disciplinary decision, the full panoply of 
Weingarten rights may apply. 
The pivotal question, in such instances, is whether, in sum-
moning an employee to appear before management, the em-
ployer is concerned solely with 
the administration of discipline 
or, on the other hand, seeks to obtain additional facts, evidence 
or an admission in support of the disciplinary action.  
Texaco, 
Inc., 246 NLRB 1021 (1979). 
Here, the record persuades me
 that Respondent had no pur-
pose other than imposing the disc
ipline previously decided.  
For one thing, the memorandum which Mr. Miceli gave to the 
Charging Party is dated May 24, four days before the May 28 
meeting.  This memo clearly states the discipline to be imposed 
for any further violation, namely, a one-day suspension. 
Moreover, Respondent did not need any more evidence, or 
any admission from Mr. Ryce, to support its decision.  Its own 
time and attendance records sufficed.  Indeed, the memoran-
dum draws extensively on those records to summarize the ex-
tent of the Charging Party™s tardiness. 
In other respects, the record does not establish that Mr. 
Miceli was seeking other information to support the discipli-
nary decision when he called Mr. Ryce into his office.  There-
fore, based upon 
Baton Rouge Water Works
 and 
Texaco, Inc.
, above, I conclude that Mr. Ryce had no 
Weingarten
 right to 
union representation at the May 28, 2010 meeting. 
However, even assuming that he
 did have such a right, the 
Respondent did not violate it.  
When Mr. Ryce requested union 
representation, Respondent did not proceed with the meeting 
but rather postponed it for six days, resuming it with two union 
representatives present. 
One other issue remains.  Mr. 
Ryce testified that on May 28, 
he saw Mr. Miceli in the break room before the meeting in Mr. 
Miceli™s office.  According to Mr. Ryce, while still in the break 
room, he asked Mr. Miceli whet
her the meeting would involve 
disciplinary action and Mr. 
Miceli said it did not. 
Based on my observations of the witnesses, I have some res-
ervations about the reliability 
of Mr. Ryce™s testimony.  How-
ever, even assuming that Mr. Miceli did state, before the meet-
ing, that it did not involve disciplinary action, and even assum-
ing that Mr. Ryce did have a 
Weingarten
 right to union repre-
sentation, Mr. Miceli™s statement would not be violative. 
Under Weingarten, interference with a bargaining unit em-
ployee™s Section 7 rights occurs if the employer precludes a 
union representative from being present at an investigatory 
interview or unduly restricts the representative™s participation.  
However, Respondent 
did neither, but inst
ead assumed that Mr. 
Ryce had a right to union repr
esentation and honored that right. 
In these circumstances, Respond
ent did not violate the Act.  
Accordingly, I recommend that the Complaint be dismissed in 
its entirety. 
When the transcript of this 
proceeding has been prepared, I 
will issue a Certification which attaches as an appendix the 
portion of the transcript reporting this bench decision. This 
Certification also will include provisions relating to the Find-
ings of Fact, Conclusions of Law,
 and Order.  When that Certi-
fication is served upon the partie
s, the time period for filing an 
appeal will begin to run. 
Throughout the hearing, both co
unsel demonstrated a high 
level of civility and professiona
lism which I note and appreci-
ate.  The hearing is closed. 
 